Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a fourth switch coupled between the second terminal of the first capacitive element and the second input voltage node of the SMPS circuit, wherein: in a first phase, the first and second switches are configured to be closed, and the third and fourth switches are configured to be open; in a second phase, the third and fourth switches are configured to be closed, and the first and second switches are configured to be open; and the power supply circuit is configured to operate the charge pump in the second phase in a power-saving mode and configured to temporarily operate the charge pump in the first phase in the power-saving mode to recharge the first capacitive element” in view of the other limitations as called for in independent claim 1; the limitation of “a fourth switch coupled between the second terminal of the capacitive element and the second input voltage node of the SMPS circuit, wherein the operating comprises: in a first phase, closing the first and second switches and opening the third and fourth switches; and in a second phase, closing the third and fourth switches and opening the first and second switches; entering a power-saving mode for the power supply circuit by operating the charge pump in the second phase; and temporarily operating the charge pump in the first phase during the power-saving mode to recharge the capacitive element” in view of the other limitations as called for in independent claim 20; and the limitation of “a fourth switch coupled between the second terminal of the first capacitive element and the third input voltage node of the SMPS circuit; and a comparator having a first input coupled to the first terminal of the first capacitive element and a second input coupled to the second terminal of the first capacitive element” in view of the other limitations as called for in independent claim 26.
Dependent claims 2-19, 21-25, and 27-30 include the above-described allowable subject matter for being dependent on independent claims 1, 20, and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849